DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/2/2020. It is noted, however, that applicant has not filed a certified copy of the CN202021897457.4 application as required by 37 CFR 1.55.

Claim Objections
Claims 2-7 are objected to because of the following informalities:  claims 2-7, line 1, “Claim” shall be changed to --claim--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paylor (GB 1,158,794).
 	Paylor discloses an air vents plate 15 (Figs. 3-4)  for car windows (page 1, lines 10-13) including an air vents plate principal part 15 installed inside the car window and adapted to the car window glass (page 1, lines 16-24), wherein an outer side of the air vents plate principal part 15 is formed with a plurality of the ventilating protrusions 17 (Figs. 3-4), an inner side of the air vents plate principal part 15 is formed with a plurality of ventilating troughs (see reproduced Fig. 4 below) at positions corresponding to the ventilating protrusions 17, and bottom surfaces of the ventilating protrusions 17  are formed with ventilating holes 18, the ventilating holes 18 being connected to the ventilating troughs (Fig. 4).  Wherein an upper end and two lateral sides of the air vents plate principal part 15 are respectively formed with upper rim 16 (Fig. 3, top of 15), left rim 16 (Fig. 3, left of 15) and right rim 16 (Fig. 3, right of 15), the upper rim 16; the left rim (16 and right rim 16 are respectively adapted to an upper slot, a left slot and right slot inside the car window for insertion of car window glass (page 1, lines 16-24, Figs. 3-4); a lower end of the air vents plate principal part 15 is formed with a clamping slot (see reproduced Fig. 4 below) for insertion of car window glass (page 1, lines 72-74).  Wherein the lower end of the air vents plate principal part 15 is formed with a first clamping plate 19 (Fig. 4, left 19) and a second clamping plate 19 (Fig. 4, right 19), Page 1 of2symmetric to each other (Fig. 4), and the clamping slot (Fig. 4, between 19) is formed between the first clamping plate 19 and second clamping plate 19.  

    PNG
    media_image1.png
    620
    695
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Paylor (GB 1,158,794) in view of McClary (US 2013/0288587 A1).
 	For claims 4-5, Paylor further discloses the ventilating protrusions 17 is rectangular or trapezoid (Fig. 3), distributed on the air vents plate principal part 15. The air vents plate for car windows of Paylor as above includes all that is recited in claims 4-5 except for wherein the ventilating protrusions distributed on the air vents plate principal part at a tilted angle, the included angle relative to a bottom surface of the air vents plate principal part (1) being 60-80°; wherein the optimal angle between the ventilating protrusions (11) and a horizontal plane of the bottom surface of the air vents plate principal part (I) is 70°.  McClary discloses an air vents plate 20 for car windows comprising ventilating protrusions 35 distributed on the air vents plate principal part 20 at a tilted angle ranging from about 20 degrees to about 80 degrees (Fig. 5, paragraph [0054], last four lines). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the air vents plate of Paylor to distribute the ventilating protrusions on the air vents plate principal part at a tilted angle as taught by McClary in order to create pressure differential between the vehicle’s interior and its exterior which creates a vacuum within the vehicle’s interior  and to reduce interior fogging as well as sheltered the vehicle’s interior from rain, dust and pollen accumulation, unauthorized intrusion, direct heat and ultraviolet rays (McClary, paragraphs [0055], [0078]). With regard to the claimed tilted angle of 60-80° in claim 4 and 70° in claim 5, McClary discloses the angles may vary, so long as a pressure differential is created between the vehicle’s interior and it exterior which thereby creates a vacuum within the vehicle’s interior (paragraph [0055]). As McClary discloses that the angle is a result effective variable in that changing the angle changes the pressure differential between the vehicle’s interior and its exterior and thus affects vacuum results,  it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the air vents plate of Paylor by distributing the ventilating protrusions at a tilted angle of 60-80°/70° as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). 
 	For claim 6, Paylor discloses the upper and inner wall of the ventilating trough is configured as a slope (Fig. 4).  
 For claim 7, the air vents plate for car windows of Paylor as modified by McClary  as above includes all that is recited in claim 7 except for the air vents plate principal part is integrally formed with PC hard plastic. McClary further discloses the air vents plate 20 is integrally formed with polycarbonate (i.e. PC) hard plastic (paragraph [0050]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the air vents plate of Paylor to form the air vents plate principal part with PC hard plastic as taught by McClary  in order to pursue an intended use of allowing the passenger to have unobstructed vision during car operation,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McClary (U 6,042,473) discloses a ventilating panel for vehicles made from a PC hard plastic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY